Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

 	The instant claims are directed to a method of forming a shaped catalyst (claim 1-13) comprising a titanium-containing zeolitic material having framework type MWW and comprising zinc (hereinafter Zn/Ti-MWW); which method employs a composition having a lowered relative plasticity (by means of acid treatment of the active material) and, a method for reducing the plasticity of a composition by adding polyethylene oxide (claim 15).  While these inventions are patentably distinct, in the interest of office economy they will both be treated here.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is indefinite as being incomplete.  Compositions containing only Zn/Ti-MWW per se are not generally identified as having plasticity.  A composition for forming a shaped catalyst of Zn/Ti-MWW can be identified as having a plasticity as the intended use (shaping) adds meaning to the claims in that said composition N.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0367115.
	Claims  15 is directed to a process that comprises the step of adding polyethylene oxide to Zn/Ti-MWW.  Paragraph [0183] of the reference teaches combining a Ti-MWW material with polyethylene oxide.  Paragraph [0180] teaches, “Preferably, Zn is incorporated via 
impregnation.”  It would have been obvious to one of ordinary skill in the art to include zinc in the Ti-MWW component of the process of paragraph [0183] because the reference suggests it forms the preferred embodiment.  While the reference does not explicitly teach a change in plasticity as a result of performing the process, the process itself is exactly the same.  Further, one of ordinary skill in the art subjecting the same materials to the same process steps would expect the resulting material to be the same and have the same properties.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0367115.
The instant claims are directed to a process comprising the step a) acid treating Ti-MWW, b) incorporating zinc into the acid-treated Ti-MWW to form Zn/Ti-MWW and, c) shaping 
Paragraphs [0181-0183] teach that the acid-treated Ti-MWW powder product may be combined with water, a colloidal silica binder and a plasticizer/pore-former (herein construed as equivalent to kneading agent) and shaped to form a molding.  The reference teaches the addition of methyl cellulose, a hydrophilic polymer,  functions as a plasticizer.  One of ordinary skill in the art would immediately envision each of the reference examples employed in this intended use.
	The difference between the use of the examples in the shaping process and the instant claims is the incorporation of zinc into the Ti-MWW material.  The preferred embodiments of the reference employ impregnate the Ti-MWW with zinc forming Zn/Ti-MWW (see paragraph [0188]).  It would have been obvious to one of ordinary skill in the art to impregnate the acid treated Ti-MWW material of the examples with zinc because the reference explicitly recognizes the zinc impregnated Ti-MWW materials as especially preferred for forming in to molding for use as a Zn/Ti-MWW catalyst.  Paragraph [0252] particularly notes that the shaping step preferably follows impregnation with the heteroatom (i.e. zinc).
	With respect to claim 2, Steps i), ii.1), ii.2) and ii.3) correspond to paragraphs 0398, 0400, 0401 and 0402, respectively.  With respect to claim 3, the product consists of 

	With respect to claim 10, the similar method for forming the acid treated Ti-MWW material and components of the shaped molding are persuasive evidence that one skilled in the art would expect the product of the reference to exhibit the same properties (including a water absorption capacity of greater than 11%) as the instant invention. Similarly, with respect to claim 12, the evidence of record supports a finding that a plasticity of no more than 1500N would necessarily follow from a water absorption capacity of greater than 11%.  With respect to claim 13, paragraph [0183] of the reference teaches that the pore-former/kneading agent component of the composition may be selected from polyethylene oxides, polystyrene, polyacrylates, polymethacrylates, polyolefins, polyamides and polyesters.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/117536A2.
Reference Examples 1.1 through 1.5 teach preparation of a Zn/Ti-MWW powder including an aqueous nitric acid treatment step at 100 C and a zinc impregnation  at 100 C using 0.0546 fraction of zinc salt on the basis of zinc, per unit of acid treated Ti-MWW.  This powder is .  

s 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/117536A2, as applied above.
The reference teaches combining the Zn/Ti-MWW powder, water, a colloidal silica binder and methyl cellulose (WalocelTM).  The difference between the reference and, claims 13 and 15 is the polymer used as the adjuvant.  Page 36, lines 6-9 of the reference teach that polyethylene oxides, polystyrene, polyacrylates, polymethacrylates, polyolefins, polyamides, polyesters and, for example, methyl cellulose fill the same roles in the process of the prior art.  It would have been obvious to one of ordinary skill in the art to substitute any of the listed polymers for the methyl cellulose of the example for that reason.

Claims 1-13 of this application is patentably indistinct from claims 13-16 of Application No. 16/461134. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of copending Application No. 16/461134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to forming a shaped catalyst composition by shaping a composition comprising an acid treated Ti-MWW incorporating zinc. Claim IB of copending application 16/461134 is directed to a process including the shaping of an acid treated Ti-MWW incorporating zinc. The evidence of record suggests that the relative plasticity of the composition would be less than 1 due to the use of the acid treated Zn/Ti-MWW. Claims 14-16 of copending application 16/461134 are directed a shapeable composition comprising acid treated Zn/Ti-MWW that is disclosed as useful for combining with water, a binder and a polymer to be formed into a shaped catalyst. An obvious type double patenting rejection is appropriate between an invention and the disclosed intended use of the invention in the reference application. Se, MPEP 804 MB 2(a).
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732